Pee Curiam:
We are entirely satisfied with tlie construction which the learned auditor and court below have placed upon the deed from Samuel McCreary to A. J. McCreary. The position that the accountant is estopped because he has brought the rents under the lease into his account- is not tenable. He has given the reasons why he did so. He expressly declares that it was not brought in because he was liable therefor, but for the reason that he desired to carry out his father’s wishes as expressed in his will, and there was no other fund out of which he could do it. In other words, it was a gratuity to the appellants.
We do not see our way clear to apply the doctrine of estoppel to such a case as this. The appellants have received a considerable sum of money to- which they had no legal claim, and for which they should be thankful.
Decree affirmed and the appeal dismissed, at the costs of the appellants.